
	

116 HR 2142 : To amend the Small Business Act to require the Small Business and Agriculture Regulatory Enforcement Ombudsman to create a centralized website for compliance guides, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2142
		IN THE SENATE OF THE UNITED STATES
		July 16, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to require the Small Business and Agriculture Regulatory
			 Enforcement Ombudsman to create a centralized website for compliance
			 guides, and for other purposes.
	
	
 1.Centralized website for compliance guidesSection 30 of the Small Business Act (15 U.S.C. 657) is amended by adding at the end the following new subsections:
			
 (e)Centralized websiteNot later than 6 months after the date of the enactment of this subsection, the Ombudsman shall maintain a publicly available website that includes—
 (1)hyperlinks to small entity compliance guides described under section 212(a)(1) of the Small Business Regulatory Enforcement Fairness Act of 1996; and
 (2)with respect to each such small entity compliance guide, the contact information for an individual who can offer assistance to small entities with respect to the rules that are the subject of such guide.
 (f)Report on agency complianceThe Ombudsman shall include in the annual report required under subsection (b)(2)(C) an assessment of agency compliance with the requirements of section 212 of the Small Business Regulatory Enforcement Fairness Act of 1996 for the year covered by such annual report..
		Passed the House of Representatives July 15, 2019.Cheryl L. Johnson,Clerk.
